Citation Nr: 1143206	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO), which increased the Veteran's service-connected PTSD to 50 percent disabling, effective February 21, 2007.  The Veteran appealed therefrom.  

The Board notes that additional evidence was forwarded to the RO in September 2010.  The Veteran has waived initial RO consideration of the new evidence submitted in conjunction with his claim.  38 C.F.R. § 20.1304 (c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims currently on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

During the course of this appeal, VA formally evaluated the Veteran with respect to the nature, extent, and severity of his PTD in September 2007 and in July 2010.  According to the September 2007 examination report, conducted by QTC Medical Services (QTC), the Veteran reported a full range of PTSD symptoms including insomnia, nightmares, difficulty in getting along with employers, flashbacks, and isolative behavior.  After mental status examination testing, the examiner noted that the Veteran experienced recurrent recollection of a traumatic event; persistent avoidance of the stimuli associated with the traumatic event; avoidance of thoughts, feelings, or conversation associated with the traumatic event; markedly diminished participation in activities with an effort to avoid activities that arouse the event; feelings of detachment and estrangement from others; inability to recall an aspect of the trauma; sleep impairment; difficulty concentrating; irritability or outbursts of anger; and exaggerated startle response.  He concluded that these disturbances cause distress or impairment in social, occupational, and other areas of functioning.  The examiner diagnosed the Veteran with PTSD and assigned a Global Assessment of Functioning (GAF) score of 70.  He also opined that with effective treatment, particularly psychotherapy, the Veteran could "improve somewhat to significantly."  

At the second QTC examination in July 2010, the Veteran reported no increase in the severity of his symptoms associated with his service-connected PTSD since the last QTC evaluation.  He reported that he was not receiving treatment for his condition and had not received psychotherapy within the past year.  After conducting mental status testing, the examiner diagnosed him with PTSD and assigned a GAF score of 70.  In assessing the Veteran with PTSD, the examiner noted that the Veteran experienced recurrent recollection of a traumatic event and recurrent distressing dreams of the event; persistent avoidance of the stimuli associated with the trauma; markedly diminished participation in activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; and irritability or outbursts of anger and hypervigilance.  Overall, the examiner indicated that these disturbances cause difficulty in social, occupational, or other areas of functioning.  The examiner concluded that the prognosis for the psychiatric condition is "good . . . . and he has made adaptations to everyday life that have proven effective for him."  

However, since the two QTC examinations, it appears that the Veteran's symptoms associated with his PTSD have worsened in severity.  According to a private psychological assessment, conducted in September 2010, the private psychologist concluded that the Veteran's prognosis is poor, and he is no longer able to function socially or occupationally.  The private psychologist further added that the Veteran endorsed extremely physical reactions, avoidance, trouble sleeping, being on guard, being jumpy, and demonstrated total occupational and social impairment.  He assigned the Veteran a GAF score of 40.  It was indicated that the Veteran reported no history of mental health treatment. 

In light of the evidence described above indicating a worsening of the Veteran's symptoms associated with his service-connected PTSD, the Board has no discretion and must remand this matter to afford the Veteran opportunity to undergo a VA psychiatric examination prior to a final adjudication of the Veteran's claim for increase.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11 - 95 (1995), 60 Fed. Reg. 43, 186 (1995).  

Turning to the claim for a TDIU, in Rice v. Shinseki, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  See 22 Vet. App. 447 (2009).  Upon review of the record, the Veteran reported being unable to work for the past four years.  See the September 2010 private psychological assessment and November 2011 Appellant's Brief.  

As such, the issue of entitlement to TDIU is raised by the record and the issue is properly before the Board.  The Board is remanding this matter for further development consistent with the United States Court of Appeals for Veterans Claims (Court) decision in Rice, 22 Vet. App. 447 (2009).  In Rice, the Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received recent treatment for his service-connected PTSD.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records (unless the identified records are already associated with the claims file).  Regardless of whether or not the Veteran responds, obtain his most recent VA treatment records.  

2.  Send the Veteran additional VCAA notice as to the issue of entitlement to a TDIU.  All notification requirements and development procedures contained in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 (2011), must be fully met.  

3.  Schedule the Veteran for a VA PTSD examination.  The claims folder must be made available to the examiner.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's PTSD.  A complete rationale must be provided for each opinion expressed.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and describe the extent to which the Veteran's service-connected PTSD affects his ability to obtain or retain gainful employment (without regard to his age or non service-connected disabilities).  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


